IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 93 MM 2017
                                             :
                    Respondent               :
                                             :
             v.                              :
                                             :
VICTOR MANUEL FIGUEREO-                      :
MARTINEZ,                                    :
                                             :
                    Petitioner               :


                                        ORDER


PER CURIAM

      AND NOW, this 31st day of August, 2017, in consideration of the Motion for

Withdrawal of Counsel, this matter is REMANDED to the Court of Common Pleas of

Northampton County for that court to determine whether Petitioner’s current counsel

should be granted leave to withdraw.      See Pa.R.Crim.P. 120(B) (providing that an

attorney may not unilaterally withdraw his or her appearance with respect to a criminal

defendant; rather, a court must determine whether leave to withdraw is warranted).

      If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Northampton County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its

determination.